Case 2:19-cv-12478-GCS-DRG ECF No. 34 filed 03/18/20        PageID.1196    Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 DR. WILLIAM S. HUSEL, M.O.,

        Plaintiff,                                  Hon. George Caram Steeh
                                                    Case No.: 19-cv-12478
 v.

 TRINITY HEALTH CORPORATION, and
 TRINITY ASSURANCE LIMITED (CAYMAN),

      Defendants.
 _________________________________________/

      STIPULATED ORDER TO EXTEND THE DEADLINES FOR
  DEFENDANT TRINITY HEALTH CORPORATION AND DEFENDANT
   TRINITY ASSURANCE LIMITED (CAYMAN) TO FILE REPLIES IN
        SUPPORT OF DEFENDANTS’ MOTIONS TO DISMISS

        On February 13, 2020, this Court entered a Notice of Motion Hearing on

 Defendants’ Motions to Dismiss (Dkt. 30, 31) which, in part, set the deadline for

 the filing of reply briefs to March 18, 2020.

        Wherefore, Plaintiff Dr. Husel, by and through counsel, Defendant THC, by

 and through counsel, and Defendant TAL, by and through counsel, hereby stipulate

 to the following extension of time for Defendant THC and Defendant TAL’s reply

 briefs as follows:

      1. Due date for Defendant THC’s reply extended by 7 days from March 18,
         2020 to March 25, 2020;
Case 2:19-cv-12478-GCS-DRG ECF No. 34 filed 03/18/20       PageID.1197      Page 2 of 3




    2. Due date for Defendant TAL’s reply extended by 7 days from March 18,
       2020 to March 25, 2020.

       Upon the consent of the parties the Court being otherwise fully advised:

       IT IS HEREBY ORDERED that Defendants Trinity Health Corporation and

 Trinity Assurance Limited (CAYMAN) shall file reply briefs in support of their

 motions to dismiss on or before March 25, 2020.

       IT IS ORDERED that a determination of the Motions will now be made on

 the briefs and without oral argument. The motion hearing on 5/21/2020 is hereby

 cancelled.



 Dated: March 18, 2020                       s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             United States District Judge




                                         2
Case 2:19-cv-12478-GCS-DRG ECF No. 34 filed 03/18/20         PageID.1198     Page 3 of 3




 SO STIPULATED:


  FORD O'BRIEN LLP                         SCHIFF HARDIN LLP

  By: /s/Adam C. Ford [with permission]    By: /s/Elise H. Yu
  Adam C. Ford                                 Elise H. Yu
  575 Fifth Avenue                         350 S. Main Street, Ste. 210
  17th Floor                               Ann Arbor, MI 48104
  New York, NY 10017                       734-222-1556 (Telephone)
  (212) 858-0040                           734-222-1501 (Fax)
  aford@fordobrien.com                     eyu@schiffhardin.com (Email)

  Attorneys for Plaintiff Dr. William S.   Attorneys for Defendant Trinity Health
  Husel                                    Corporation


                                           HONIGMAN LLP

                                           By: /s/Jason Abel [with permission]
                                               Jason R. Abel
                                                Sara J. Brundage
                                                Mohamed M. Awan
                                           2290 First National Building
                                           660 Woodward Avenue
                                           Detroit, MI 48226-3506
                                           (313) 465-7000
                                           jabel@honigman.com
                                           sbrundage@honigman.com
                                           mawan@honigman.com

                                           Attorneys for Defendant Trinity
                                           Assurance Limited (Cayman)



 SF\322177945.1




                                           3
